DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Action Non-Final on the merits. Claims 1-24, as filed on July 31, 2019, have been considered below and are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDS have been considered by the examiner. See MPEP § 609.05(b). 
Claim Objections
Claim 11 is objected to because of the following informalities: 
Regarding claim 11, the claim in line 7 fails to include “and” before reciting the final limitation of the claim.
Appropriate action required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 11-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the claim in lines 2 and 3 recites “the plurality of golf courses within a geographical area.” Yet, there is insufficient antecedent basis for “the plurality of golf courses within a geographical area.” For examination purposes, the claim will be interpreted hereinafter as reciting “a plurality of golf courses within a geographical area.” 
Regarding claim 9, the claim in line 8 recites “the respective day.” Yet, there is insufficient antecedent basis for “the respective day.” For examination purposes, the claim will be interpreted hereinafter as reciting “a respective day.” 
Regarding claim 10, the claim in line 3 recites “the day summary graphic for each day of the week.” Yet, there is insufficient antecedent basis for “the day summary graphic for each day of the week.” For examination purposes, the claim will be interpreted hereinafter as reciting “a day summary graphic for each day of the week.” Moreover, the claim in lines 3 and 4 recites “the respective pace value.” Yet, there is insufficient antecedent basis for “the respective pace value.” For examination purposes, the claim will be interpreted hereinafter as reciting “a respective pace value.”
Regarding independent claim 11, the claim in lines 4 and 5 recites “the respective tee-time periods.” Yet, there is insufficient antecedent basis for “the respective tee-time periods.” For examination purposes, the claim will be interpreted hereinafter as reciting “respective tee-time periods.” Moreover, the claim in line 6 recites “the respective true demand values.” Yet, there is insufficient antecedent basis for “the respective true demand values.” For examination purposes, the claim will be interpreted hereinafter as reciting “respective true demand values.”
Regarding claims 12-15, the claims are rejected by virtue of their dependency upon the rejected base claims, i.e., independent claim 11. 
Regarding claim 17, the claim in lines 4 thru 5 and 7 recites “the respective number of tee-time periods.” Yet, there is insufficient antecedent basis for “the respective number of tee-time periods.” For examination purposes, the claim will be interpreted hereinafter as reciting “respective number of tee-time periods.”
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 24 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.

35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 24 are directed to a product, i.e., a machine. Accordingly, claims 1 thru 24 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of determining forecasted tee-time demand and categorizing the demand accordingly. Wherein, the processes to perform the abstract idea are certain methods of organizing human activity and mental processes. The following limitations recite a method of organizing human activity:
determin[ing] a first period of interest that includes a plurality of tee-time periods; 
determin[ing], for individual tee-time periods of the plurality of tee-time periods, a forecasted demand based on a number of current tee-time reservations for each of the plurality of tee-time periods and a historical pickup value from a current time to respective tee-time periods; 
determin[ing] whether the individual tee-time periods are in an up category or a down category based on a comparison of the forecasted demand to respective historical demands for the individual tee-time periods; and 
output[ting]…an indication of a number of the plurality of tee-time periods that are in the up category and a number of the plurality of tee-time periods that are in the down category.
The preceding term(s)/phrase(s) has/have been taken directly from the claim. Wherein, the limitation(s) located above are certain methods encompassing fundamental economic practices in the reservations industry. For example, golf courses managing reservations, e.g., demand of tee-times, through printed and/or electronic tee-time sheets. (PG Pub Specification, ¶¶ [0002] and [0034]). In other words, the claimed limitations are at least related to “fundamental economic practices” within the golfing industry. Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a certain method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitation(s), in (a) thru (c) above, cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, independent claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 11, the claim, under its broadest reasonable interpretation, recites an abstract idea of determining tee-time demand and adjusting the 
determin[ing], for individual tee-time periods of a period of interest, a true demand value based on a sum of a number of tee-times currently reserved and historical pickup values for the respective tee-time periods;
select[ing] a first set of tee-time periods having a metric based on the respective true demand values that is within a first range; and
output[ting] a pricing adjustment for the first set of tee-time periods.
Moreover, aside from the general technological environment (addressed below), the limitation(s), in (a) thru (b) above, cover purely mental processes, e.g., observation, evaluation, judgment, opinion. Accordingly, for the same reasons as presented in Step 2A—Prong I for independent claim 1, independent claim 11, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 16, the claim, under its broadest reasonable interpretation, recites an abstract idea of determining tee-times in a utilization category, e.g., “top 20%, top 10%, top 5%, or top 1%
determin[ing] a first period of interest that includes a plurality of tee-time periods; 
determin[ing] a selection of a predetermined utilization category; 
determin[ing], based on a historical demand for the first period of interest, a first number of tee-time periods of the plurality of tee-time periods that are in the predetermined utilization category over a plurality of golf courses; and 
output[ting]…an indication of the first number of tee-time periods that are in the predetermined utilization category.
Moreover, aside from the general technological environment (addressed below), the limitation(s), in (a) thru (c) above, cover purely mental processes, e.g., observation, evaluation, judgment, opinion. Accordingly, for the same reasons as presented in Step 2A—Prong I for independent claim 1, independent claim 16, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.
Regarding independent claim 21, the claim, under its broadest reasonable interpretation, recites an abstract idea of determining tee-time demand, determining a pace value, e.g., “the pace value may be equal to forecasted value minus an historical value for a particular period of interest,” and displaying the pace value. 
determin[ing], for individual tee-times, a forecasted demand based on a number of current tee-time reservations and a historical pickup value from a current time to respective tee-times; 
determin[ing], for the individual tee-times, pace values based on a difference between the forecasted demands and historical demands for the individual tee-times; 
select[ing], based on respective pace values, one or more tee times; and 
output[ting]…an indication of reservation details for the one or more tee times.
Moreover, aside from the general technological environment (addressed below), the limitation(s), in (a) thru (c) above, cover purely mental processes, e.g., observation, evaluation, judgment, opinion. Accordingly, for the same reasons as presented in Step 2A—Prong I for independent claim 1, independent claim 21, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below.

Step 2A—Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A—Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “one or more non-transitory, computer-readable media having instructions that, when executed by (ii) “one or more processors, cause (iii) a device to…,” and (iv) “a graphical user interface,” under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality, such that they do not integrate the judicial exception into a practical application. For example, the Specification recites (i) as “computer-readable storage medium…may include a number of programming instructions 1508. Programming instructions 1508 may be configured to enable a device, for example, computing device 1400, in response to execution of the programming instructions, to perform, for example, various operations of processes described herein, but not limited to, to the various operations performed to generate/output insight values (or their representations), pricing adjustments, advertisements, etc. In alternate embodiments, programming instructions 1508 may be disposed on multiple computer-readable storage media 1504 instead.” (PG Pub Specification, ¶ [0138]). The Specification further recites (ii) “may include any combination of processing circuitry to execute the computational logic 1422 from the memory 1404 to implement various aspects of the embodiments described herein. The processors 1402 may include central processing units, graphics processing units, digital signal processors, accelerators etc. The processors 1402 may be implemented on a common motherboard, dedicated cards, etc. The processors 1402 may further include various units dedicated to specific processing tasks such as, but not limited to, power management units, bus interfaces, memory controllers, device drivers, display interfaces, compute/graphics arrays, registers, combinational logic, etc.” (PG Pub Specification, ¶ [0018]). The Specification further recites (iii) as being exemplified by a “computing device” having processor(s), memory having computational logic, communication interfaces, and I/O device(s) interconnected by an internal bus. (PG Pub Specification, Figure 14: Processor(s) 1402, Memory 1404, Computational Logic 1422, Communication Interface(s) 1410, I/O Device(s) 1408, and Internal Connection Interface 1416; and ¶ [0138]). The Specification further recites (iv) as such without further disclosure. 
Consequently, although the additional elements (i) thru (iv) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers, to carry out the generic computer functions, e.g., receiving, storing, analyzing, displaying, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (iv) amount to no more than “generally linking” the use of See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, claim 1 is not integrated into a practical application. Consequently, independent claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 11, the claim does not recite any additional elements other than previously recited in independent claim 1. Accordingly, for the same reasons as provided for independent claim 1, independent claim 11 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 16, the claim does not recite any additional elements other than previously recited in independent claim 1. Accordingly, for the same reasons as provided for independent claim 1, independent claim 16 is directed to an abstract idea
Regarding independent claim 21, the claim does not recite any additional elements other than previously recited in independent claim 1. Accordingly, for the same reasons as provided for independent claim 1, independent claim 21 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (iv), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 11, as stated in Step 2A—Prong II, the claim does not disclose any additional elements other than the additional elements previously analyzed in independent claim 1. Accordingly, the claim is not directed to significantly independent claim 11 is ineligible subject matter under 35 U.S.C. § 101. 
Regarding independent claim 16, as stated in Step 2A—Prong II, the claim does not disclose any additional elements other than the additional elements previously analyzed in independent claim 1. Accordingly, the claim is not directed to significantly more than the exception itself. Therefore, independent claim 16 is ineligible subject matter under 35 U.S.C. § 101. 
Regarding independent claim 21, as stated in Step 2A—Prong II, the claim does not disclose any additional elements other than the additional elements previously analyzed in independent claim 1. Accordingly, the claim is not directed to significantly more than the exception itself. Therefore, independent claim 21 is ineligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2-10, 12-15, 17-20, and 22-24, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
Although dependent claims 2-10, 12-15, 17-20, and 22-24 further refine the abstract idea of their respective base claim(s), the claims do not recite additional element(s) 
Claim 2 recites, wherein the instructions, when executed, further cause the device to: determine a forecasted demand for the first period of interest based on a sum of the forecasted demands for the individual tee-time periods; determine a pace value for the first period of interest based on a difference between the forecasted demand for the first period of interest and a historical demand for the first period of interest; and output, to a period summary graphic on the graphical user interface, an indication of the pace value.
Claim 3 recites, wherein the instructions, when executed, further cause the device to: determine a number of current tee-time reservations for the first period of interest; and  - 29 -Attorney Docket No. P001 / 134692-248928Date of Transmission: 07/31/2019 output, to the period summary graphic on the graphical user interface, indications of the number of current tee-time reservations for the first period of interest; the forecasted demand for the first period of interest; and the historical demand for the first period of interest.
Claim 4 recites, wherein the instructions, when executed, further cause the device to: output, to the period summary graphic on the graphical user interface, a gauge chart to represent the pace value.
Claim 5 recites, wherein the instructions, when executed, further cause the device to: determine, for the individual tee-time periods, true demand values based on a sum of the number of current tee-time reservations in each of the plurality of tee-time periods and the historical pickup values for the respective tee-time periods; and determine, for the individual tee-time periods, the forecasted demand based on a lesser of the true demand value or a capacity of the respective tee-time period.
Claim 6 recites, wherein the instructions, when executed, further cause the device to: identify a number of tee-time periods that have a true demand greater than a capacity of the respective tee-time period; and output, to the graphical user interface, an indication that the number of the plurality of tee-time periods are in a high-demand category.
Claim 7 recites, wherein the instructions, when executed, further cause the device to: determine, based on a historical demand for the first period of interest, a number of tee-time periods that are in a predetermined utilization category over a plurality of golf courses; and output, to the graphical user interface, an indication of the number of tee-time periods that are in the predetermined utilization category.
Claim 8 recites, wherein the instructions, when executed, further comprise selecting the plurality of golf courses within a geographical region.
Claim 9 recites, wherein the first period of interest is a week, each of the plurality of tee-time periods is one hour, and the instructions, when executed, further cause the device to: determine, for each day of the week, a pace value, a number of current reservations, and a historical demand; and output a day summary graphic for each day of the week to the graphical user interface, wherein the day summary graphic includes an indication of the pace value, number of current reservations, and historical demand for the respective day.
Claim 10 recites, wherein the instructions, when executed, further cause the device to: output, in the day summary graphic for each day of the week, a gauge chart to represent the respective pace value.
Claim 12 recites, wherein the instructions, when executed, further cause the device to: automatically adjust pricing of the first set of tee-time periods based on the pricing adjustment.
Claim 13 recites, wherein the metric is a percent of the true demand values to a historical demand of tee times within a respective tee-time period.
Claim 14 recites, wherein the first range includes values greater than 100% and the pricing adjustment is a first percentage increase in prices of the first set of tee-time periods.
Claim 15 recites, wherein the first range includes values less than 100% and the pricing adjustment is a first percentage decrease in prices of the first set of tee-time periods.
Claim 17 recites, wherein the instructions, when executed, further cause the device to: determine a plurality of periods of interest; determine, based on the historical demand for the plurality of periods of interest, the respective number of tee-time periods that are in the predetermined utilization category over the plurality of golf courses; and output, to the graphical user interface, an indication of the respective number of tee-time periods that are in the predetermined utilization category.
Claim 18 recites, wherein the plurality of periods of interest include each month of a year.
Claim 19 recites, wherein the instructions, when executed, further cause the device to: determine, based on the historical demand for the plurality of periods of interest, a total number of tee-time periods that are in the predetermined utilization category over the plurality of golf courses for the plurality of periods of interest; and output, to the graphical user interface, an indication of the total number of tee-time periods.
Claim 20 recites, wherein the instructions, when executed, further cause the device to: determine selections of a plurality of predetermined utilization categories; determine, based on the historical demand for the period of interest, respective number of tee- time periods that are in each of the plurality of predetermined utilization categories; and output, to the graphical user interface, indications of the respective number of tee-time periods that are in each of the plurality of predetermined utilization categories.
Claim 22 recites, wherein the instructions, when executed, further cause the device to: select the one or more tee times based on respective pace values being less than or greater than a predetermined threshold.
Claim 23 recites, wherein the instructions, when executed, further cause the device to: process control signals from a user interface to determine the predetermined threshold.
Claim 24 recites, wherein the instructions, when executed, further cause the device to: adjust respective prices of the one or more tee times; and include the adjusted prices within the indication of reservation details.
dependent claims 2-10, 12-15, 17-20, and 22-24 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the dependent claims do not recite any additional elements. Therefore, for the same reasons in the Step 2B analysis of their respective base claim(s), the dependent claims, when viewed as a whole/ordered combination, do not include additional element(s) that amount to significantly more than the judicial exception. Consequently, dependent claims 2-10, 12-15, 17-20, and 22-24 are not eligible subject matter under 35 U.S.C. § 101.
Conclusion
The following prior art is not relied upon, yet is made of record, because it is considered pertinent to applicant’s disclosure:
Phillips et al., Pub. No. US 2002/0120492 (Reference A of the attached PTO-892) relates to event revenue management system; 
Yamashiro et al., Pub. No. US 2020/0202365 (Reference B of the attached PTO-892) relates to demand forecast system and method; 
Tedesco et al., Pub. No. US 2008/0046118 (Reference C of the attached PTO-892) relates to a method and apparatus for dynamically managing vending machine inventory prices; 
Lei et al., Pub. No. US 2019/0130425 (Reference D of the attached PTO-892) relates to demand forecasting using weighted mixed machine learning models;
Bria, Pat. No. US 8,190,534 (Reference E of the attached PTO-892) relates to tee-time pricing structures; and
Fox et al., Pub. No. US 2013/0132128 (Reference F of the attached PTO-892) relates to overbooking, forecasting, and optimization methods and systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628